Citation Nr: 0431946	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anterior cruciate ligament and lateral meniscal tears of the 
right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran was denied service connection for right knee 
disability in June 2001.  The veteran failed to initiate an 
appeal.

2.  The evidence associated with the claims file subsequent 
to the June 2001 decision is new, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  Anterior cruciate ligament and lateral meniscal tears of 
the right knee are not related to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for anterior 
cruciate ligament and lateral meniscal tears of the right 
knee has been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  The veteran does not have anterior cruciate ligament and 
lateral meniscal tears of the right knee that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active military duty from March 1988 to 
March 1992.  The veteran claims that he has a right knee 
disability that is the result of an injury incurred during 
military service.  The veteran originally filed a claim for 
entitlement to service connection for a right knee disability 
in February 2000.  The claim was eventually denied on the 
merits by the RO in June 2001.  Notice of the denial and 
appellate rights were provided that same month.  The veteran 
did not submit a notice of disagreement and the decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2000).  As a result, service connection for a right knee 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2001 RO 
decision consisted of the veteran's service medical records 
(SMRs), and his claim for benefits.

A review of the veteran's SMRs indicates that the veteran was 
treated in February 1992 for a twisted right knee.  It was 
noted that the veteran twisted his right knee during a 
basketball game.  The veteran separated from service the next 
month and opted not to undergo a separation examination upon 
leaving active military service.  

The veteran did not present any post-service evidence of a 
right knee disability at the time of his claim in February 
2000.  The RO denied the veteran's claim because the knee 
injury incurred in service was considered to be acute and 
transitory and resolved after treatment, and because there 
was no evidence of a current disability.  

The veteran submitted a request to reopen his claim for 
service connection in July 2002.  Evidence received since the 
June 2001 denial by the RO consists of treatment records from 
Sioux Valley Hospital dated in December 1996, treatment 
records from the Paul D. Reynen, M.D. for the period from 
November 1996 through May 1997, statements from the veteran, 
a VA examination conducted in February 2003, a statement from 
the veteran's friend, and the veteran's testimony from a 
hearing held in September 2003.  

All of the evidence is new in that it was not of record at 
the time of the June 2001 rating decision.  The private 
medical records relate to treatment of the veteran's right 
knee.  Dr. Reynen diagnosed the veteran with a clinically 
significant anterior cruciate ligament (ACL) laxity and some 
possible meniscal tearing.  He also indicated that the 
veteran had some soft tissue buildup superior and laterally.  
Dr. Reynen suggested an ACL surgical repair.  Surgical 
reports dated in December 1996 indicate that Dr. Reynen 
performed an arthroscopic evaluation of the veteran's right 
knee with ACL reconstruction and partial lateral 
meniscectomy.  Follow-up appointments every month through 
April 1997 showed good progression without significant 
problems.

The veteran's statements are that he went on a mandatory road 
march just prior to discharge from military service and 
twisted his knee.  He stated that he finished the march and 
when the march ended he went on sick call.  The veteran 
indicated that he had received treatment for his right knee.  
He stated that it hurt to bend his knee and the knee ached, 
which required him to take ibuprofen and wear wraps for 
support.

The statement of the veteran's friend shows that he 
communicates with the veteran weekly and that since the 
veteran returned from the Persian Gulf the veteran had 
complained that his knee was "killing him."  He also stated 
that the veteran lived with pain and discomfort.

A VA examination conducted in February 2003 indicates that 
the veteran was seen for his right knee disability.  The 
examiner noted that the veteran stated he was injured during 
a march in February 1992.  The veteran related that he was 
treated the day of the injury and the day following the 
injury.  The examiner noted that the only reference to a knee 
injury in the veteran's SMRs referred to an injury to the 
veteran's right knee that occurred while he was playing 
basketball.  The veteran was diagnosed with a knee strain and 
ankle sprain at that time and advised not to run for four 
days.  The examiner's current diagnosis was that the veteran 
suffered from degenerative joint disease of both knees and a 
history of ACL repair with partial meniscectomy.  

Finally, a hearing was held at the RO in September 2003 at 
which time the veteran again indicated that he injured his 
right knee during a march prior to discharge.  He stated that 
he did not seek treatment after being discharged from the 
service because he did not have insurance.  

The Board finds that the evidence received since the prior 
final denial relates to a previously unestablished fact, 
namely a current diagnosis of knee disability.  Further, 
presuming the credibility of the evidence submitted since 
June 2001, the evidence is such that it does create a 
reasonable possibility of substantiating the veteran's claim.  
The veteran has provided greater detail with respect to the 
circumstances of his injury and, as noted above, a definite 
diagnosis is now shown.  Accordingly, the veteran's claim for 
service connection for a right knee disability is reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he continues to suffer from pain in 
his right knee that was caused from a knee injury that he 
sustained while on a march in service.  The veteran's SMRs 
are negative for any report of a knee injury related to a 
march.  The only reported knee injury in service was incurred 
while the veteran was playing basketball.  The veteran was 
diagnosed with a strained right knee and an ankle sprain and 
he was treated with anti-inflammatory medication.  There are 
no other references to a knee injury while the veteran was in 
service and the veteran opted not to have a separation 
examination upon discharge from service.  

The evidence of record shows that the veteran was treated for 
a torn ACL and had a surgical repair of the ACL in 1996.  
Medical records indicate that his knee healed after surgery 
without any significant problems.  Medical records also 
indicate that he was not seen by his private physician for 
his knee since April 1997, nor was he seen for a right knee 
disability prior to 1996.  Dr. Reynen did not relate the 
veteran's right knee disability to any incident in service.

The VA examiner who conducted the veteran's VA examination in 
February 2003 provided a diagnosis of degenerative joint 
disease of both knees and a history of ACL repair with 
partial meniscectomy.  He opined that the veteran's right 
knee condition was less than likely due to the injury of his 
right knee during military service.  He based his opinion on 
the fact that during the veteran's release from active duty 
there was no mention of right knee pain.  The opinion was 
also based on the following facts:  There was no evidence to 
indicate that the veteran sought medical treatment from 1992 
through 1996.  The veteran underwent a surgical repair of his 
ACL in 1996.  The time span between the veteran's injury in 
service and surgical intervention was four years, which 
suggested no relationship.  The examiner also noted that the 
veteran's history was inconsistent because the veteran 
contends that he sustained the right knee injury after a 
march but the veteran's SMRs indicate that the injury was 
sustained after a basketball game.  

The statement of the veteran's friend indicates that the 
veteran suffered from subjective knee pain since separation 
from service.  While this evidence is considered to be 
credible it does not show a nexus between the veteran's 
anterior cruciate ligament and lateral meniscal tears of the 
right knee and any incident the veteran experienced while in 
service.  The veteran did not seek treatment for a knee 
disability until four years after separating from service, 
which facts seems significant in the VA examiner's 
estimation.  In other words, the absence of documented knee 
problems subsequent to the injury suggested to the examiner 
that there was no relationship.  This sort of opinion 
evidence is uncontradicted by the remaining evidence.  
Indeed, the evidence, or absence thereof, supports the 
examiner's conclusion.

The veteran contends that he injured his right knee during a 
march one month prior to service.  His SMRs indicate that he 
injured his right knee and ankle during a basketball game.  
During his hearing he stated that he injured his right knee 
during a morning march.  He contended that he did not play 
basketball because it was not his forte; he said he was too 
big and that he could only run up and down the court one 
time.  He later stated that he has pain when he moves 
laterally and that he had to move laterally when he played 
racquetball and basketball at the YMCA.  He stated that the 
injury in service was the only cause of his current knee 
problems.  He also said that he first noticed the knee 
problems when he played basketball and racquetball.  He 
contends that the surgery on his ACL in 1996 cleared up his 
knee problems but that he needs to have the knee scoped again 
because he feels grinding and stiffness.  

The veteran's statements are not sufficient to establish that 
his current knee disability resulted from his knee injury in 
service.  This is so because he does not have the medical 
expertise to provide opinions as to etiological 
relationships.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The absence of a medical opinion establishing a nexus between 
the anterior cruciate ligament and lateral meniscal tears of 
the right knee and any incident in service is telling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for anterior cruciate ligament and lateral 
meniscal tears of the right knee.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a right knee disability due 
to an injury incurred in service.

The veteran submitted his current claim in July 2002.  The RO 
wrote to the veteran that same month and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  He was further informed that 
his claim had been previously denied and that he needed to 
submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
The veteran was informed that the veteran's SMRs had been 
received and that the veteran's medical records from Sioux 
Valley Hospital and Dr. Reynen had been received.  He was 
told he could submit any other information and evidence in 
support of his claim or identify the same and request the 
RO's assistance to obtain the information/evidence.  The RO 
also wrote to the veteran in September 2002 and requested 
additional information from the veteran.

The veteran's claim was denied in September 2002.  The RO 
notified the veteran of the denial in October 2002.  

The veteran was issued a statement of the case in April 2003 
that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the continued denial of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs in developing the veteran's 
claim.  The veteran submitted private medical records, a 
statement from a friend, and his own testimony in support of 
his claim.  The veteran's case was reviewed by a Decision 
Review Officer (DRO) as requested.  The veteran has not 
identified any outstanding evidence that could be obtained in 
the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The RO, as noted above, 
sought out a medical nexus opinion.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for anterior cruciate 
ligament and lateral meniscal tears of the right knee is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



